Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on April 15, 2021. Claims 1-20 are pending and currently examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(Previous Rejection – Withdrawn) Claims 1-15 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a prophylactic treatment of a subject against tumor development, does not reasonably provide enablement for a general treatment that includes both prophylactic and non-prophylactic treatments. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly 
This rejection is withdrawn in view of applicant’s arguments filed on April 15, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

(Previous Rejection – Withdrawn) Claims 1-3, 5-11 and 13-19 were rejected under 35 U.S.C. 103 as being unpatentable over Yaddanapudi et al. (PLoS ONE, 2012, 7(7): e42289).
(Previous Rejection – Withdrawn) Claims 1-3, 5-11 and 13-20 were rejected under 35 U.S.C. 103 as being unpatentable over Markosian (US 2015/0216957 A1, published Aug. 6, 2015).
The above rejections are withdrawn in view of the amendment filed on April 15, 2021.

(Previous Rejection – Maintained) Claims 1-3, 5-7, 9-11 and 13-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (STEM CELLS, 2009; 27:3103–3111, submitted in IDS filed on July 26, 2019).
(Previous Rejection – Maintained) Claims 4 and 12 remain rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (STEM CELLS, 2009; 27:3103–3111, submitted in IDS filed on July 26, 2019) or Markosian (US 2015/0216957 A1, published Aug. 6, 2015), as applied above, in view of Diecke et al. (SCIENTIFIC REPORTS, 2015, 5: 8081, submitted in IDS filed on July 26, 2019).
(Previous Rejection – Maintained) Claim 8 remains rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (STEM CELLS, 2009; 27:3103–3111, submitted in IDS filed on July 26, 2019), as applied above, in view of Yaddanapudi et al. (PLoS ONE, 2012, 7(7): e42289), as applied above.
(Previous Rejection – Maintained) Claim 20 remains rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (STEM CELLS, 2009; 27:3103–3111, submitted in IDS filed on July 26, 2019) and/or Yaddanapudi et al. (PLoS ONE, 2012, 7(7): e42289), as applied above, in view of Markosian (US 2015/0216957 A1, published Aug. 6, 2015), as applied above.

To the rejection over Li of claims 1-3, 5-7, 9-11 and 13-19, Applicant argues that Li teaches away from the use of pluripotent stem cells obtained by reprogramming of somatic cells (iPS) because Li et al. found that 1) iPS is inferior to hESC for tumor protection; 2) hESCs, but not iPS cells, were capable of inducing immune responses and clinical response against colon carcinoma; 3) immunization only with undifferentiated CT2 cells, but not with TZ1 cells, could inhibit tumor growth; and concluded that molecularly similar human iPS cell line TZ1 was unable to induce any protective immunity in the same mouse colon cancer model. Applicant argues that Li 
Applicant’s arguments are not persuasive. MPEP section 2145 X.D relates to assertions that the art teaches away from the claimed invention. Such teachings are not considered to be a teaching away merely by indicating that something is in some manner inferior to another. In essence, a teaching away must criticize, discredit, or otherwise discourage the solution. 
A prior art reference that "teaches away" from the claimed invention is a significant factor to be considered in determining obviousness; however, "the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551,554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). MPEP 2145 X.D.

Here, Li teaches that vaccination of both CT2 and TZ1 could trigger tumor-specific cellular immune responses, even though only CT2 induced protective antitumor activity. See e.g. page 3108 right column, para 1 and Fig. 6C-6D. Li further teaches that, as the full functional potential of hESCs and iPS cells continues to be debated and resolved [35, 36, 49], their study suggested that the magnitude and the quality of the host immune response against these different sources of stem cells might not be the same. The authors suggest that a comprehensive and comparative analysis on how hESCs and iPS cells are dealt with immunologically in vivo is necessary before their 
Therefore, even though teachings of Li indicate that iPS immunization is “inferior” in providing protection against tumour in a specific mouse model study, its teachings does not criticize or discredit using iPS in tumour immunization. Therefore, Li does not teach away from the invention as claimed. 
To the 103 rejection over Li et al. (STEM CELLS, 2009; 27:3103–3111, submitted in IDS filed on July 26, 2019) in view of Diecke et al. (SCIENTIFIC REPORTS, 2015, 5: 8081, submitted in IDS filed on July 26, 2019) of claims 4 and 12, Applicant argues that claim 1 depend from claim 1, but neither Li nor Markosian, or the combination are not relevant nor do they render claim 1 obvious. Applicant argues that Diecke does not remedy the failure of Li and Markosian. Applicant make similar arguments on the rejection of claim 12.
Applicant’s arguments are not persuasive for the same reasoning presented to the rejection of claim 1 and 11 over Li.


Applicant’s arguments are not persuasive for the same reasoning presented to the rejection of claim 1.
To the 103 rejection of claim 20 over and/or Yaddanapudi in view of Markosian, Applicant argues that neither Li nor Yaddanapudi teach or suggest a thermally stable vaccine composition, nor the use of such. Applicant argues that while Markosian discloses the use of adjuvant such as CpG, it does not teach, suggest nor remedy the missing elements of Li and Yaddanapudi. 
Applicant’s arguments are not persuasive. First, claim 20 does not specify what structural elements the claimed composition must comprise to be considered “thermally stable”. Therefore, this limitation is vague and is considered to read on anything that is reasonably thermally stable under experimental conditions, such as those disclosed in the cited prior art references. Secondly, as indicated above, Li teaches the use of pluripotent stem cells obtained by reprogramming of somatic cells (iPS) in the treatment of cancers.



Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648